DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Status of Claims
Claims 1 – 10 are pending. 
Claim Objections
Claim 4 objected to because of the following informalities:  "wherein the display means (3) of the accumulator (2)" should read --wherein the optical display means (3) of the accumulator (2)--.  Appropriate correction is required.
Claim 6 objected to because of the following informalities:  "on the display means (3) of the accumulator (2)" should read --on the optical display means (3) of the accumulator (2)--.  Appropriate correction is required.
Claim 7 objected to because of the following informalities:  "wherein the display means (3) of the accumulator (2)" should read --wherein the optical display means (3) of the accumulator (2)--.  Appropriate correction is required.
Claim 8 objected to because of the following informalities:  "have display means (3)" should read --have optical display means (3)--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a display control means for controlling a display of information on the display means of the accumulator” in claim 1. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sever (US Patent Application Publication No. 20120112689 A1), in view of Muntermann (WIPO Publication No. 9801917 A2), and in further view of Ahn (US Patent Application Publication No. 10111566 B2).
Regarding claim 1, Sever discloses a system of a household appliance (Figure 1:1a) having an appliance housing (Figure 1:2), an accumulator (Figure 1:7) having an accumulator housing (Figure 1:8) and an optical display means (Figure 1:14). Furthermore, Sever discloses and a display control means (Page 3, Paragraph [0035]) for controlling a display of information (Page 2, Paragraph [0018], [0019]) on the display means (Figure 1:14) of the accumulator (Figure 1:7), wherein the household appliance (Figure 1:1a) has a detection means (Figure 1:13a). 
Sever does not disclose an optical display means integrated therein; a detection means for determining appliance states of the household appliance, which do not relate to the accumulator (2), wherein the detection means (7) is set up to transmit the detected appliance state of the household appliance (1) to the display control means (4), wherein the display control means (4) is set up to control the display means (3) of the accumulator (2) to display the received appliance state of the household appliance (1), wherein the display control means (4) is set up to control the display of a remaining running time, which specifies how long a charging capacity, which is still available in the accumulator (2), will last, in order to complete an activity, which is currently performed, wherein the remaining running time relates to a combination of an appliance parameter of the household appliance (1) and of the current charging capacity of the accumulator (2).  
Muntermann discloses an accumulator (Figure 1:1) having an accumulator housing (Figure 1:10) and an optical display means (Figure 2:8 and Figure 1:9) integrated therein (Page 5, lines 188-189).
Sever and Muntermann combined do not disclose a detection means for determining appliance states of the household appliance, which do not relate to the accumulator (2), wherein the detection means (7) is set up to transmit the detected appliance state of the household appliance (1) to the display control means (4), wherein the display control means (4) is set up to control the display means (3) of the accumulator (2) to display the received appliance state of the household appliance (1), wherein the display control means (4) is set up to control the display of a remaining running time, which specifies how long a charging capacity, which is still available in the accumulator (2), will last, in order to complete an activity, which is currently performed, wherein the remaining running time relates to a combination of an appliance parameter of the household appliance (1) and of the current charging capacity of the accumulator (2).  
Ahn teaches a detection means for determining appliance states (Page 6, lines 3-12) of the household appliance (Figure 1:100), which do not relate to the accumulator (Page 6, lines 3-12), wherein the detection means (Figure 2:150) is set up to transmit the detected appliance state (Page 6, lines 3-12) of the household appliance (Figure 1:100) to the display control means (Figure 2:180), wherein the display control means (Figure 2:180) is set up to control the display means (Figure 2:120) of the accumulator (Page 6, lines 3-12) to display the received appliance state (Page 6, lines 3-12) of the household appliance (Figure 1:100), wherein the display control means (Figure 2:180) is set up to control the display (Figure 2:120) of a remaining running time (Figure 18: S1840), which specifies how long a charging capacity (Figure 18: S1870), which is still available in the accumulator (Page 6, lines 3-12), will last, in order to complete an activity, which is currently performed, wherein the remaining running time (Figure 18: S1840) relates to a combination of an appliance parameter (Page 17, lines 20-30) of the household appliance (Figure 1:100) and of the current charging capacity of the accumulator (Figure 18: S1870).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of the system of a household appliance of Sever with a detection means for determining appliance states of the household appliance, which do not relate to the accumulator (2), wherein the detection means (7) is set up to transmit the detected appliance state of the household appliance (1) to the display control means (4), wherein the display control means (4) is set up to control the display means (3) of the accumulator (2) to display the received appliance state of the household appliance (1), wherein the display control means (4) is set up to control the display of a remaining running time, which specifies how long a charging capacity, which is still available in the accumulator (2), will last, in order to complete an activity, which is currently performed, wherein the remaining running time relates to a combination of an appliance parameter of the household appliance (1) and of the current charging capacity of the accumulator (2) as taught by Ahn, in order to prevent loss of battery charge during operation and thus increase user efficiency. 
Regarding claim 2, Sever as modified discloses the system according to claim 1, wherein the optical display means of the accumulator has a display (Muntermann Figure 1:9) and/or at least one light-emitting diode (Muntermann Figure 1:9, Page 5, line 184).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of a household appliance of Sever wherein the optical display means of the accumulator has a display and/or at least one light-emitting diode as taught by Muntermann, in order to provide efficient light to the optical display without wasting electricity. 
Regarding claim 3, Sever as modified discloses the system according to claim 1, wherein the display control means (Muntermann Page 4, lines 138-139) is a component of the accumulator. 
Regarding claim 4, Sever as modified discloses the system according to claim 1, wherein the accumulator (Muntermann Figure 1:1) is accommodated in the appliance housing (Sever Figure 1:2) of the household appliance (Sever Figure 1:1a), wherein the display means (Muntermann Figure 2:8 and Figure 1:9) of the accumulator (Muntermann Figure 1:1) can be read through a housing recess (Muntermann Page 3, lines 99-102) of the appliance housing (Sever Figure 1:2).  
Regarding claim 5, Sever as modified discloses the system according to claim 1, wherein the accumulator (Sever Figure 1:6) is connected to the appliance housing (Sever Figure 1:2) of the household appliance (Sever Figure 1:1a) in a reversibly separable manner (Sever Page 3, Paragraph [0040]).  
Regarding claim 6, Sever as modified discloses the system according to claim 1, wherein the display control means (Muntermann Figure 2:8, Page 5, lines 201-207) is furthermore set up to also display an accumulator state (Muntermann Page 5, lines 201-204), in particular a charging state or an aging state of the accumulator (Muntermann Page 5, lines 201-204), on the display means (Muntermann Figure 1:9) of the accumulator (Muntermann Figure 1:1).  
Regarding claim 7, Sever as modified discloses the system according to claim 1, wherein the display means (Muntermann Figure 2:8 and Figure 1:9) of the accumulator (Muntermann Figure 1:1) is formed to display an appliance state and/or accumulator state (Muntermann Page 5, lines 201-207) as color signal, text and/or image (Muntermann Figure 1:9).  
Regarding claim 8, Sever as modified discloses the system according to claim 1, further comprising two interchangeable accumulators (Sever Page 3, Paragraphs [0011],[0042]), which, based on the displayable appliance states (Ahn Page 6, lines 3-12) and/or accumulator states, have display means, which are formed so as to be different from one another (Ahn Page 6, lines 3-12). 
Regarding claim 9, Sever as modified discloses the system according to claim 1, wherein the household appliance (Sever Figure 1:1a) is a floor treating appliance, in particular a cleaning appliance (Sever Figure 3).  
Regarding claim 10, Sever as modified discloses the system according to claim 1, wherein the appliance parameter (Ahn Page 6, lines 3-12) is selected from the quantity: cleaning power, suction power, liquid delivery rate, fill level of a container (11) for a liquid or a solid, temperature of a component, service requirement of an appliance component, appliance error, collision status of the household appliance (1) with an obstacle, remaining running time until the completion of an activity, activity of a communication interface, relative spatial orientation of a handle (12) that is movably arranged on the appliance housing (6) of the household appliance (1), handling parameters of the household appliance (1), accessory parameters of an accessory (13) that is separably connected to the household appliance (1), in particular of a suction nozzle or of a cleaning element (Ahn Page 6, lines 3-12). Ahn discloses cleaning processing time, current cleaning mode, suction intensity, obstacle error state, dust filling state, etc. 
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows: DE102013218019A1 to Osswald teaches wherein the optical display means (3) of the accumulator (2) has a display (8) and/or at least one light-emitting diode (9).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA ROCHELLE WILLIAMS whose telephone number is (571)272-6999. The examiner can normally be reached Mon-Fri, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALYSSA R WILLIAMS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723